COURT OF APPEALS OF VIRGINIA


Present:    Judges Elder, Bumgardner and Lemons


PHILIP MORRIS USA AND LUMBERMENS
 MUTUAL CASUALTY COMPANY
                                                  MEMORANDUM OPINION *
v.   Record No. 1610-98-2                             PER CURIAM
                                                   DECEMBER 8, 1998
MAMIE E. PETERSON


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            (Thomas J. Mitchell; Hunton & Williams, on
            brief), for appellants.
            (Ruth E. Nathanson; Maloney, Huennekens,
            Parks, Gecker & Parsons, on brief), for
            appellee.



     Philip Morris USA and its insurer (hereinafter referred to

as "employer") contend that the Workers' Compensation Commission

("commission") erred in finding that (1) Mamie E. Peterson

("claimant") proved a reasonable excuse for failing to give

employer timely notice of her February 26, 1997 injury by

accident; and (2) employer's evidence failed to sustain its

burden of proving that prejudice resulted from claimant's failure

to give timely notice of her injury.   Upon reviewing the record

and the briefs of the parties, we conclude that this appeal is

without merit.   Accordingly, we summarily affirm the commission's

decision.    See Rule 5A:27.

     Code § 65.2-600(d) requires an employee to give written

notice of an injury by accident within thirty days of the
     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
accident "unless reasonable excuse is made to the satisfaction of

the Commission for not giving such notice and the Commission is

satisfied that the employer has not been prejudiced thereby."    In

applying the statute, the principles are well established that

"[t]he burden of showing a reasonable excuse for . . . delay in

giving notice is upon the [employee, and, that] . . . the burden

is upon the employer to show that [the employer] has been

prejudiced by the delay."   Maryland Cas. Co. v. Robinson, 149 Va.

307, 311, 141 S.E. 225, 226 (1928).    See also Lucas v. Research

Analysis Corp., 209 Va. 583, 586, 166 S.E.2d 294, 296 (1969);

Westmoreland Coal Co. v. Coffey, 13 Va. App. 446, 448, 412 S.E.2d

209, 211 (1991).

     In ruling that claimant offered a reasonable excuse for her

failure to provide written notice in accordance with Code

§ 65.2-600, the commission made the following findings:
          [T]he claimant did not delay in reporting her
          injury once its severity was known. On April
          16, 1997, the day after her arm became
          noticeably swollen and hot, she promptly told
          her employer about the injury. It was not
          until after April 16, 1997, that Dr.
          [Reinaldo] Menendez[, III] excused the
          claimant from work because of the injury.
          Her actions were consistent and confirm that
          she originally thought the injury trivial.
          Accordingly, we find that the claimant has
          satisfactorily established a reasonable
          excuse for late notice.

               . . . The record in this case does not
          contain sufficient evidence of prejudice.
          The employer has not presented any evidence
          to show that the lack of notice until
          approximately 19 days after the 30-day notice
          period had expired caused it any prejudice.



                               - 2 -
       In reviewing decisions of the commission with respect to

reasonable excuse under Code § 65.2-600 (formerly Code

§ 65.1-85), the Supreme Court has stated that the principal issue

is whether evidence is offered to the satisfaction of the

commission.    See Lucas, 209 Va. at 586, 166 S.E.2d at 296.

       On February 26, 1997, claimant injured her shoulder while

hanging trays during the course of her employment.      She felt a

sharp pain in her shoulder, but was able to complete her shift.

At home, she took aspirin and applied heat to her shoulder.      She

called in sick the following day, which was the day before her

previously scheduled vacation.    Claimant believed that her pain

would go away during her vacation.
       During her vacation, claimant visited her primary care

physician, Dr. Menendez, for an unrelated reason.      However, due

to her complaints of pain, Dr. Menendez injected claimant's

shoulder and prescribed ibuprofen.       After her vacation, claimant

continued to work without interruption and treated her shoulder

at home.   She believed that by treating her injury with heat at

home, she would not have to miss work.      She had been unemployed

for two and one-half years, and had just returned to her job five

months before the February 26, 1997 incident.

       On April 15, 1997, after working a full shift, claimant's

arm was swollen and hot.   On April 16, 1997, claimant asked her

supervisor for another job assignment because of the pain in her

arm.   Later that day, claimant sought treatment from the on-site



                                 - 3 -
nurse and also talked to the plant manager and union

representative about the February 26, 1997 incident.     That was

employer's first notice of the accident, approximately two and

one-half weeks after the expiration of the thirty-day notice

period.

     On September 2, 1997, Dr. D. Christopher Young, an

orthopedic surgeon, reported that claimant "felt a pain in her

shoulder but . . . kept walking [sic] and did not think that she

had done any major injury to her shoulder."
     The commission found that claimant's excuse was reasonable.

Claimant's testimony, which was corroborated by Dr. Young's

medical history, provides credible evidence from which the

commission could reasonably infer that claimant did not

immediately report the February 26, 1997 accident because she

thought her injury was minor, and, therefore, would improve on

its own with at-home treatment.   "Notice is reasonably excused if

an accident, first regarded as trivial, is later learned through

medical diagnosis to be serious."      Coffey, 13 Va. App. at 449,

412 S.E.2d at 211.   Because credible evidence supports the

commission's finding that claimant had a reasonable excuse for

not reporting the accident to her employer earlier and because no

evidence proved that employer was prejudiced by the delay, we may

not disturb the commission's decision.      See James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).



                               - 4 -
For these reasons, we affirm the commission's decision.

                                                  Affirmed.




                         - 5 -